            Case 2:20-cv-01094-MJP-MLP Document 11 Filed 08/07/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DENGE LEMO GAHANO,

 9                              Petitioner,                 Case No. C20-1094-MJP-MLP

10          v.                                              ORDER DENYING SECOND
                                                            MOTION FOR STAY OF REMOVAL
11   DANIEL M. RENAUD, et al.,

12                              Respondents.

13

14          Petitioner is proceeding pro se in this 28 U.S.C. § 2241 immigration habeas action. On

15   July 15, 2020, Petitioner filed an emergency motion seeking a stay of removal. (Dkt. # 2.) The

16   Court denied the motion the following day, explaining that Petitioner had not demonstrated he

17   satisfied any of the factors required to obtain a stay. (Dkt. # 5.) Currently before the Court is

18   Petitioner’s “Replacement Emergency Motion for Temporary Restraining Order For A Stay of

19   Deportation,” which he filed on August 6, 2020. (Dkt. # 7.) The Government has not had an

20   opportunity to respond.

21          In evaluating whether to issue a stay, the Court considers four factors: “(1) whether the

22   stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

23   the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will



     ORDER DENYING SECOND MOTION FOR
     STAY OF REMOVAL - 1
            Case 2:20-cv-01094-MJP-MLP Document 11 Filed 08/07/20 Page 2 of 2



 1   substantially injure the other parties interested in the proceeding; and (4) where the public

 2   interest lies.” Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (per curiam) (quoting

 3   Nken v. Holder, 556 U.S. 418, 434 (2009)). This test is also satisfied where a petitioner shows

 4   “that irreparable harm is probable and either: (a) a strong likelihood of success on the merits and

 5   that the public interest does not weigh heavily against a stay; or (b) a substantial case on the

 6   merits and that the balance of hardships tips sharply in the petitioner’s favor.” Id. at 970.

 7          Petitioner’s motion does not address any of the Leiva-Perez factors and simply asks for a

 8   stay of removal without any analysis. Because Petitioner fails to establish he satisfies all of the

 9   Leiva-Perez factors, the Court DENIES his second motion for a stay of removal (Dkt. # 7).

10

11          The Clerk is directed to send a copy of this Order to the parties and the Honorable

12   Michelle L. Peterson.

13          DATED this __7th____ day of __August__, 2020.

14



                                                    A
15

16
                                                    Marsha J. Pechman
17
                                                    United States Senior District Judge
18

19
     Recommended for Entry
20
     this 7th of August, 2020.
21
     /s/ Michelle L. Peterson
22
     MICHELLE L. PETERSON
     United States Magistrate Judge
23



     ORDER DENYING SECOND MOTION FOR
     STAY OF REMOVAL - 2
